Justice HUDSON
concurring in part and dissenting in part.
While I agree with the majority that the trial court properly dismissed the obtaining property by false pretenses charges against defendant Jones and the trafficking in stolen identities charges against defendant White, I believe the trial court erred in denying Jones’s motion to dismiss the charge of identity theft. Accordingly, I respectfully dissent from that portion of the majority opinion.
The crime of identity theft requires that a defendant “knowingly obtain] ], possess[ ], or use[ ] identifying information of another per*314son, living or dead, with the intent to fraudulently represent that the person is the other person for the purposes of making financial or credit transactions in the other person’s name, to obtain anything of value, benefit, or advantage, or for the purpose of avoiding legal consequences.” N.C.G.S. § 14-113.20(a) (2013) (emphasis added). Here defendant Jones argued that the State had not presented any evidence that he had acted with the intent of representing that he was the person named on the credit cards; in fact, as noted by the majority, defendant Jones pointed out that he specifically did not sign the transactions at either Maaco or Tire Kingdom with the names on the credit cards. In rebutting this argument, the majority states that it “cannot conclude that the Legislature intended for individuals to escape criminal liability simply by stating or signing a name that differs from the cardholder’s name. Such a result would be absurd and contravene the manifest purpose of the Legislature to criminalize fraudulent use of identifying information.”
The majority here seems to overlook the other statutes besides the identity theft statute that “criminalize fraudulent use of identifying information”; an offender could be charged with one of these, which would easily avoid the result the majority fears. Most relevant here, N.C.G.S. § 14-113.13 provides in part:
(a) A person is guilty of financial transaction card fraud when, with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he
(2) Obtains money, goods, services, or anything else of value by:
a. Representing without the consent of the cardholder that he is the holder of a specified card; or
b. Presenting the financial transaction card without the authorization or permission of the cardholder ....
Id. § 14-113.13 (2013). Unlike the crime of identity theft addressed in section 14-113.20, financial transaction card fraud does not require that the defendant represent that he is the other person, it is instead enough that he represents that he is an authorized user of the card. Id. § 14-113.13(a)(2)(b). If we read out of the identity theft statute the requirement that the defendant act “with the intent to fraudulently represent that the person is the other person,” there is little to no dif*315ference between identity theft and financial transaction card fraud. Because I do not see our task as rewriting this statute, and because our doing so cannot be what the legislature intended, I respectfully dissent.
Given the above, I would hold that the State failed to present sufficient evidence that defendant committed identity theft and that the trial court erred in denying defendant Jones’s motion to dismiss. Therefore, I concur in part and dissent in part.
Justice BEASLEY joins in this opinion.